                                      Certificate Number: 17572-MOE-DE-035180950
                                      Bankruptcy Case Number: 20-44359


                                                    17572-MOE-DE-035180950




             CERTIFICATE OF DEBTOR EDUCATION

I CERTIFY that on December 15, 2020, at 10:55 o'clock AM PST, Quinton M
Thomas completed a course on personal financial management given by
telephone by Dollar Learning Foundation, Inc., a provider approved pursuant to
11 U.S.C. 111 to provide an instructional course concerning personal financial
management in the Eastern District of Missouri.




Date:   December 15, 2020             By:      /s/Shelene Manzi


                                      Name: Shelene Manzi


                                      Title:   Counselor
